Order, entered on December 3, 1962, denying defendants’ motion for a change of venue to Onondaga County, unanimously reversed, on the law, and the facts, and in the exercise of discretion, with $20 costs and disbursements to appellants, and the motion granted, with $10 costs. Defendants publish a daily newspaper in Syracuse, Onondaga County. The issues of the newspaper dated February 22, 1962 contained an article allegedly libelous of plaintiff, and to recover damages therefor it brought this action in New York County, where plaintiff maintains its principal office. The total net paid circulation of all editions of the newspaper dated February 22, 1962 was 96,677, of which 58,140 was attributable to Onondaga County and only 96 to New York County. The complaint itself, though particularizing areas in which the newspaper was circulated, omits mention of New York County. In the circumstances, and as additionally a showing is made that trial in Onondaga County would serve the convenience of witnesses (see Slavin v. Whispell, 5 A D 2d 296), a change of venue to that county is indicated (Woolworth v. Kloch, 92 App. Div. 142; MacCormac v. Tobey, 109 App. Div. 581; Alexander v. Brooklyn Eagle, 280 App. Div. 929, affg. 114 N. Y. S. 2d 5; Oondon v. Schwenk, 10 A D 2d 822). Concur—Botein, P. J., Valente, McNally, Eager and Bastow, JJ.